NUMBER 13-09-00636-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: TERRIANCE JONES



On Petition for Writ of Mandamus. 



DISSENTING MEMORANDUM OPINION

Before Justices Yañez, Benavides, and Vela

Dissenting Memorandum Opinion by Justice Yañez



 On November 23, 2009, relator Terriance Jones filed a petition for writ of
mandamus, in which he requested this Court to compel the respondent, the Honorable
Nelva Gonzales Ramos, presiding judge of the 347th District Court of Nueces County, to
rule on his motion for Exemption from Sex Offender Registration, (1) filed in August 2009 in 
trial court cause number 97-CR-1330-H. (2) 
	Pursuant to a request from this Court, on January 6, 2010, the State, by and through
the District Attorney's office, filed a response to relator's petition.  In its response, the State
asserts that under article 62.301 of the code of criminal procedure, (3)  "the trial court has no
mandatory ministerial duty even to consider the petition."  
	Because I reject the State's interpretation of the statute, I would have requested a
response from the respondent, thereby providing the trial court with an opportunity to
explain why it has failed to rule on relator's petition.  Accordingly, I respectfully dissent from
the panel's denial of relator's petition.     
 
								Linda R. Yañez
								Justice
Do not publish.
See Tex. R. App. P. 47.2(b).

Delivered and filed 
the 2nd day of February, 2010.
1.  See Tex. Code Crim. Proc. Ann. art. 62.301 (Vernon 2006).
2.  Although relator's motion is not file-stamped, it is dated August 18, 2009
and an envelope  addressed to the Nueces County District Clerk's office is dated August 19, 2009. 
3.  See Tex. Code Crim. Proc. Ann. art. 62.301.